Citation Nr: 1539537	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to an effective date earlier than April 28, 2014 for the grant of an increased 10 percent rating for the service-connected bilateral inguinal hernia disability.  

4.  Entitlement to an effective date earlier than April 28, 2014 for the grant of an increased 10 percent rating for residual scar of inguinal hernia surgery.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION


The Veteran served on active duty from September 1955 to August 1959.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2011 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The July 2011 rating decision, in pertinent part, denied the Veteran's claims for service connection for right and left knee disabilities.  The May 2014 rating decision increased the ratings for bilateral inguinal hernia and residual scar of inguinal hernia surgery, to 10 percent each, both effective April 28, 2014.  In July 2014 the Board remanded the matters of service connection for right and left knee disabilities for additional development.  

The Board construes the Veteran's May 2015 written statement as a timely filed notice of disagreement (NOD) with the effective date of the increased ratings for the service-connected bilateral inguinal hernia and residual scar awarded in the May 2014 rating decision.  The RO has not yet issued a statement of the case (SOC) addressing these matters, and the Board must remand the matters for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014 VA notified the Veteran as per the July 2014 Board remand and asked him to please provide information regarding all sources of treatment for a left or right knee disability since service.  He was instructed to complete and return VA Form 21-4142, Authorization to Disclose Information and General Release for Medical Provider Information (sent as enclosures), so that they could obtain treatment records on his behalf.  The Veteran returned VA-Form 21-4142a (General Release for Medical Provider Information) detailing provider information and treatment dates for Dr. Simpson, Dr. Mohseni, and Dr. Patel (see completed VA-Form 21-4142a of record).  It is not apparent from a review of the record that the AOJ has made any attempt to procure medical records from these providers.  Instead, in the most recent supplemental SOC (SSOC) (December 2014 ) the AOJ noted that no reply to the October 2014 letter had been received from the Veteran.  Thus, the remand orders were not fully complied with.  Where the remand orders of the Board are not fully complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.

As discussed in the introduction above, in May 2015 VA received the Veteran's timely filed NOD with the effective date assigned for the increased ratings for the service-connected bilateral inguinal hernia and residual scar of inguinal hernia surgery.  In a May 2014 rating decision the increases were awarded both with an effective date of April 28, 2014.  Notice of the decision was sent to the Veteran May 27, 2014.  In a letter from the Veteran received at VA Office of the Secretary May 20, 2015 he appears to disagree with the effective date of the awards.  He noted "What I would like to have is my back pay from 1995...[.]"  As an SOC has not been issued to address the matters of an earlier effective date for the increased ratings for the service-connected bilateral inguinal hernia and residual scar of inguinal hernia surgery, the Board is required to remand the matters for such action.  Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain complete records from the providers the Veteran identified on VA-Form 21-4142a, specifically, Drs. Simpson, Mohseni, and Patel.  If updated releases or additional information is require to obtain such records, ask the Veteran to provide any such additional information.  Make reasonable efforts to secure the record copies of the complete record from the identified providers.

2.  The AOJ should furnish the Veteran with an SOC to address the matters of an effective date earlier than April 28, 2014 for the increased ratings for the service-connected bilateral inguinal hernia and residual scar of inguinal hernia surgery.  The Veteran should be afforded a reasonable opportunity to respond.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of these matters to the Board.  As to any issue where a timely substantive appeal is received, such issue should be returned to the Board for appellate review.

3.  Review the record and readjudicate the claims of service connection for right and left knee disabilities remaining on appeal.  If any remains denied, issue an appropriate SSOC and allow the Veteran opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law 

requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




